Citation Nr: 0505107	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for bilateral pes planus.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a brain tumor.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 23, 1979 to 
September 6, 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 1995 and 
December 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a VA Form 9, "Appeal to Board of Veterans 
Appeals," in August 2004, in which he indicated, in block 8, 
that he wished to testify before a Veterans Law Judge 
appearing in Washington, D.C.

A hearing was duly scheduled, and notice was sent the 
veteran's representative by letter dated in October 2004.  In 
January 2005, the veteran's attorney advised that there may 
be a conflict with the scheduled hearing.  Subsequently, in a 
fax received by the Board on January 6, 2005, the attorney 
requested a video teleconference hearing be scheduled in 
Atlanta, Georgia.

The record does not show that the veteran or his 
representative has otherwise withdrawn his request for a 
hearing before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing by video teleconference at the 
Atlanta, Georgia RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




